DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
light irradiator (interpretation: a light irradiator section functions as a part of a light irradiator that irradiates the measurement target with the light.  The light irradiator section is provided with the light source.  Specifically, in the present exemplary embodiment, two point light source rows of a first point light source row 16 and a second point light source row 18 are provided as the light source.  The light irradiation section 12A is provided with a control unit (not shown) that controls turn-on of each of the first point light source row 16 and the second point light source row 18, which is disclosed on pages 11 and 12.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
light receiving section (interpretation: the sensor (32) is a line sensor in which light receiving elements (32A) as an example of a light receiving section are arranged in a row, which is disclosed on page 15.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
movement body (interpretation: the reading unit as an example of a movement body moves in the right direction below the first platen glass in a case of reading the document placed on the first platen glass, which is disclosed on page 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
reference member (interpretation: The reference member 300 is attached to an inner surface of the apparatus frame 14. In this configuration example, the reference member 300 is located in a reading region 32X along the main scanning direction by the sensor 32 and is read by the sensor 32 (refer to Fig. 3).  A part of the reference member 300 read by the sensor 32 is white.  In a case where the reference member 300 is read by the sensor 32, the reference member 300 is irradiated with the light by the light source row and the light source provided in the reading unit 12.   The reference member 300 is used for grasping the fluctuation of the light emitted from the light source row and the light source, which is disclosed on pages 57 and 58.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), and 
light reflection member (interpretation: Fig. 9 is a view of another configuration example of the reading unit 12.  In this configuration example, a side part 206 of the installation place of the third light source 83 (hereinafter, may be referred to as "third place 203"), which is located on a side opposite to an installation side of the fourth light source 84 across the third place 203, is provided with a first mirror M1 as an example of a light reflection member.  The first mirror M1 reflects the light from the third light source 83 toward the support surface 11D side and toward the third light source 83 side.  In this configuration example, a side part 207 of the installation place of the fourth light source 84 (hereinafter, may be referred to as "fourth place 204"), which is located on a side opposite to an installation side of the third light source 83 across the fourth place 204, is provided with a second mirror M2 as an example of the light reflection member.  The second mirror M2 reflects the light from the fourth light source 84 toward the support surface 11D side and toward the fourth light source 84 side, which is disclosed on pages 52 and 53.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claims 1, 4, 6, 7 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 8/11/2022.

The application has been amended as follows: 

1. (Currently Amended) A measurement apparatus comprising:
	a light irradiator that irradiates a measurement target with light; and
	a processor that controls the light irradiator,
	wherein the processor is configured to:
		irradiate a specific place of the measurement target with the light from a plurality of places having different positions in one direction; and
		irradiate the specific place of the measurement target with the light from a plurality of places having different positions in a direction intersecting the one direction[[.]], wherein 
	a first light source and a second light source covering a majority of a reading unit having different positions in the one direction and a third light source and a fourth light source having different positions in the intersecting direction are provided, as the light irradiator, 
	the first light source comprises a first point light source row and the second light source comprises a second point light source row, and
	in a sub-scanning direction, the third light source and the fourth light source are located between the first point light source row and the second point light source row.

	2. (Cancelled).

	3. (Currently Amended) The measurement apparatus according to claim [[2]] 1,
	wherein the processor is configured to:
	turn on the first light source and the second light source in order to irradiate the specific place with the light from the plurality of places having different positions in the one direction; and
	turn on the third light source and the fourth light source in order to irradiate the specific place with the light from the plurality of places having different positions in the intersecting direction.

11. (Currently Amended) The measurement apparatus according to claim 1,
	wherein [[a]] the first point light source row and [[a]] the second point light source row arranged along a common direction are provided as the light irradiator,
	a plurality of specific places are set,
	the plurality of the specific places are arranged to have different positions in the common direction, and
	the processor is configured to:
		turn on a plurality of point light sources included in the first point light source row and a plurality of point light sources included in the second point light source row in order to irradiate each of the plurality of specific places with the light from a plurality of places having different positions in one direction; and
		turn on a plurality of other point light sources different from the plurality of point light sources included in the first point light source row and a plurality of other point light sources different from the plurality of point light sources included in the second point light source row in order to irradiate each of the plurality of specific places with the light from a plurality of places having different positions in a direction intersecting the one direction.

13-17. (Cancelled).


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please change the title as follows:

MEASUREMENT APPARATUS, INFORMATION PROCESSING APPARATUS, AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PROGRAM COMPRISING A PROCESSOR THAT CONTROLS THE LIGHT IRRADIATOR THAT INCLUDES A FIRST LIGHT SOURCE ROW AND A SECOND LIGHT SOURCE ROW HAVING DIFFERENT POSITIONS AND CONVERING A MAJORITY OF A READING UNIT, A THIRD LIGHT SOURCE AND A FOURTH LIGHT SOURCE HAVING DIFFERENT POSITIONS IN THE INTERSECTING DIRECTION.

Allowable Subject Matter
Claims 1, 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are directed towards a measurement apparatus.  The unique aspects of the claims are as follows:
“a first light source and a second light source covering a majority of a reading unit having different positions in the one direction and a third light source and a fourth light source having different positions in the intersecting direction are provided, as the light irradiator, 
	the first light source comprises a first point light source row and the second light source comprises a second point light source row, and
	in a sub-scanning direction, the third light source and the fourth light source are located between the first point light source row and the second point light source row”.

The above features were not found in any cited and/or searched prior art.  These features combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motoyama discloses scanning a surface with multiple scanning elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672